Title: Treasury Department Circular to the Collectors of the Customs, 25 November 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Novr. 25th. 1789.
Sir
I request you to procure and send me without delay the revenue laws of your State in force immediately preceding the Act of Congress laying a duty on imports; as well those relating to imports as others: the whole being wanted for information. Should it not be practicable to obtain the Revenue laws distinct from the other laws of the State, you will be pleased to procure and forward the whole, with all the dispatch possible.
I am, Sir, Your obedt. Servt.
A. HamiltonSecy of the Treasury
